UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 95-7093



FREDRICK LYNWOOD FOLEY,

                                              Plaintiff - Appellant,

            versus

SERGEANT TALBERT; D. SWISHER,

                                             Defendants - Appellees.




                              No. 95-7100



FREDRICK LYNWOOD FOLEY,

                                              Plaintiff - Appellant,

            versus

MS. WOOD,

                                               Defendant - Appellee.
                           No. 95-7221


FREDRICK LYNWOOD FOLEY,

                                            Plaintiff - Appellant,

          versus


LIEUTENANT BOYERS,

                                              Defendant - Appellee.




Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, Samuel J. Wilson,
District Judges. (CA-95-688-R, CA-95-691-R, CA-95-765)


Submitted:   December 14, 1995           Decided:   January 4, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Fredrick Lynwood Foley, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaints. We have reviewed

the records and the district court's opinions and find no rever-

sible error. Accordingly, we affirm on the reasoning of the dis-

trict court. Foley v. Talbert, No. CA-95-688-R; Foley v. Wood, No.
CA-95-691-R; Foley v. Boyers, No. CA-95-765 (W.D. Va. July 18,
1995; Aug. 4, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                3